DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6, states “a bottom surface of the offset ledge has a different and rougher surface texture than the bottom surface of the artificial fingernail immediately adjacent the offset ledge”; however base claim 1 already sets forth “the surface of the offset ledge being textured to have a surface roughness greater than a surface roughness of the bottom of the artificial fingernail extension”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 17, 18, 21-25, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 7,143,770) in view of Huynh (US 2011/0132386).
Keller discloses an artificial fingernail extension for use with a person’s fingernail, comprising an artificial fingernail (10) having opposing top and bottom surfaces and extending along a longitudinal axis, a distal end and a proximal end and two opposing sides extending between the proximal and distal ends, the proximal end having an offset ledge (20) formed in the bottom surface so as to face the fingernail during use and extending between the opposing sides, the fingernail extension has a convex curve between the proximal and distal ends in the direction a finger bends, and the proximal end is curved convexly from side to side with the ends having a crescent shape and the offset ledge has a uniform length measured parallel to the longitudinal axis the (see Figures 1 and 4; col. 2, lines 30-40). Keller further discloses a method of applying an artificial fingernail extension to a person’s fingernail using the artificial fingernail discloses and applying a fingernail adhesive (18) to the textured offset ledge (20); aligning the offset ledge with the distal end of the person’s fingernail; and placing the offset ledge on top of the person’s fingernail with an interior edge of the offset ledge at a distal end of the person’s fingernail (see Figure 4). 
Keller does not disclose the surface roughness having a matt finish being between 0.35- and 2.8 Ra, the offset ledge having a thickness about 35% to 65% of an average thickness of the artificial fingernail immediately adjacent to the offset ledge, the surface of the offset ledge being textured to have a surface roughness greater than a surface roughness of the bottom of the artificial fingernail; the uniform length is between 3 and 6 mm (the offset ledge has a length along the longitudinal axis of about 2-6 mm); offset ledge has a thickness of 40% to 60% the thickness of the artificial fingernail extension immediately adjacent the offset ledge. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the thickness of the offset ledge about 35% to 65% of an average thickness of the artificial fingernail immediately adjacent to the offset ledge; the uniform length is between 3 and 6 mm (the offset ledge has a length along the longitudinal axis of about 2-6 mm); offset ledge have a thickness of 40% to 60% the thickness of the artificial fingernail extension immediately adjacent the offset ledge, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instance case, both Keller and applicant’s invention are both artificial nail tips applied to a user’s fingernail, therefore, since both devices are meant to provide the same function and placed on the same arbitrary user’s fingernail one of general skill would find if obvious to discover the optimum workable ranges of an artificial nail. Furthermore, Huynh teaches an artificial nail having a roughened surface on the bottom that comes into contact with the user’s nail to increase adhesion properties to the user’s natural nail (see Figure 5; paragraph 17and 37). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the roughness be between 0.35 and 2.8 Ra, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It further would have been obvious to one having ordinary skill in the art before the effective filing date to have the offset ledge of Keller be textured different that the remainder bottom portion as taught by Huynh to allow area that comes in contact with the user’s nail a roughened profile to facilitate adhesion of the user’s natural nail. Regarding claims 9-11, the combination of Keller and Huynh disclose the top and bottom surface being polished (see Figure 1 of Keller and Figures 4-6 or Huynh).

Claims 12-14, 19, 20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 7,143,770) in view of Huynh (US 2011/0132386) as applied to claims 1-6, 9-11, 17, 18, and 21-24 above, and further in view of Han (US 2006/0237027).
The combination of Keller and Huynh disclose the claimed invention except for the offset ledge has a transparency that is about 15% - 40% different from the transparency of the immediately adjacent portion of the artificial fingernail so as to enhance the contrast between the offset ledge and the remainder of the artificial fingernail; the offset ledge is about 50% transparent and a portion of the artificial fingernail immediately adjacent the offset ledge is about 70% transparent; the offset ledge has a thickness of about 0.15 mm to 0.23mm and the artificial fingernail immediately adjacent the offset ledge has a thickness of about 0.35 mm to 0.38 mm, and the offset ledge has a transparency about 15% to 30% different from a transparency of the immediately adjacent the offset ledge to enhance visibility of the offset ledge. Han teaches an artificial nail having an offset ledge (721) that have a transparency (paragraph 134) and the immediately adjacent portion having a different transparency (723) (paragraph 134) to give the appearance of a natural nail with a French tip. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the offset ledge of Keller and Huynh be made with a different transparency than the remainder of the adjacent nail portion as taught by Han to produce a nail tip with the French Tip nail appearance. It further would have been obvious to one having ordinary skill in the art before the effective filing date to have the offset ledge have a transparency that is about 15% - 40% or (offset ledge 50% transparent and portion adjacent about 70% transparent) different from the transparency of the immediately adjacent portion of the artificial fingernail so as to enhance the contrast between the offset ledge and the remainder of the artificial fingernail; the offset ledge has a thickness of about 0.15 mm to 0.23mm and the artificial fingernail immediately adjacent the offset ledge has a thickness of about 0.35 mm to 0.38 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instance case, one having ordinary skill in the art would be able to adjust the transparency of the offset ledge and the remainder of the nail to give the nail a natural French tip appearance through routine experimentation. In this instance case, the combination and applicant’s invention are both artificial nail tips applied to a user’s fingernail, therefore, since both devices are meant to provide the same function and placed on the same arbitrary user’s fingernail one of general skill would find if obvious to discover the optimum workable ranges of an artificial nail.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 7,143,770) in view of Huynh (US 2011/0132386) and Han (US 2006/0237027).
Keller discloses an artificial fingernail extension for use with a person’s fingernail, comprising an artificial fingernail (10) having opposing top and bottom surfaces and extending along a longitudinal axis, a distal end and a proximal end and two opposing sides extending between the proximal and distal ends, the proximal end having an offset ledge (20) formed in the bottom surface so as to face the fingernail during use and extending along the entire proximal end (see Figure 1 and 4; col. 2, liens 30-40).
Keller does not disclose the offset ledge having a thickness about 40% to 60% of an average thickness of the artificial fingernail immediately adjacent to the offset ledge; the surface of the offset ledge being textured and having a rougher surface texture than the bottom surface of the artificial fingernail immediately adjacent the offset ledge, the artificial fingernail having a length along the longitudinal axis of about 3mm - 6mm, the offset ledge having a transparency that differs from the transparency of the immediately adjacent portion of the artificial fingernail by about 15% to 30% in transparency, so as to enhance the contrast between the offset ledge and the remainder of the artificial fingernail wherein the offset ledge transparency is about 50%. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the thickness of the offset ledge about 40% to 60% of an average thickness of the artificial fingernail immediately adjacent to the offset ledge; the uniform length is between 3 and 6, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instance case, both Keller and applicant’s invention are both artificial nail tips applied to a user’s fingernail, therefore, since both devices are meant to provide the same function and placed on the same arbitrary user’s fingernail one of general skill would find if obvious to discover the optimum workable ranges of an artificial nail. Furthermore, Huynh teaches an artificial nail having a roughened surface on the bottom that comes into contact with the user’s nail to increase adhesion properties to the user’s natural nail (see Figure 5; paragraph 17and 37). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the offset ledge of Keller be textured different that the remainder bottom portion as taught by Huynh to allow area that comes in contact with the user’s nail a roughened profile to facilitate adhesion of the user’s natural nail. Regarding claims 9-11, the combination of Keller and Huynh disclose the top and bottom surface being polished (see Figure 1 of Keller and Figures 4-6 or Huynh). Han teaches an artificial nail having an offset ledge (721) that have a transparency (paragraph 134) and the immediately adjacent portion having a different transparency (723) (paragraph 134) to give the appearance of a natural nail with a French tip. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the offset ledge of Keller and Huynh be made with a different transparency than the remainder of the adjacent nail portion as taught by Han to produce a nail tip with the French Tip nail appearance. It further would have been obvious to one having ordinary skill in the art before the effective filing date to have the offset ledge have a transparency that is about 15% - 30% or (offset ledge 50% transparent) different from the transparency of the immediately adjacent portion of the artificial fingernail so as to enhance the contrast between the offset ledge and the remainder of the artificial fingernail, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
7/22/2022